Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 3/3/2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Hong (20110229633).


    PNG
    media_image1.png
    541
    736
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    380
    695
    media_image2.png
    Greyscale

Regarding claim 15,Hong teaches a  mask (200), comprising: 
a pattern region (220) in a plurality of cell regions (please see plurality of regions in fig. 3), the pattern region having a first plating layer (layer 210); and 
an auxiliary region (200c) configured to be around the pattern region (see fig. 3 and 4 above), the auxiliary region having a second plating layer (see layer 210 is the same for 200c).  
Regarding claim 16,Hong teaches a  mask of claim 15, wherein: 
the first plating layer is in a central portion and a peripheral portion of the pattern region (see fig. 3 which show 210 in the central and peripheral of the mask),  and 
the auxiliary region is configured to have a thickness of the first plating layer in the central portion of the pattern region that is equal to a thickness in the peripheral portion of the pattern region (please see fig. 4 which shows these thicknesses).  
Regarding claim 17,Hong teaches a  mask of claim 15, wherein a width of the first plating layer is different from a width of the second plating layer (fig. 4 shows “a” width of 210 in 220 being different from “a” width  of 210 in 200c).  
Regarding claim 18,Hong teaches a  mask of claim 15, wherein the auxiliary region is a region other than the pattern region (see figures above).  
Regarding claim 19,Hong teaches a  mask of claim 15, wherein the first plating layer and the second plating layer are formed of the same material (fig. 4 shows all portions being the same layer 210).  

Regarding claim 20,Hong teaches a  mask (fig. 1), comprising: 
a substrate (130) including a plurality of cell regions (see oval cells in fig. 3); 
a first plating layer (210 in 220) in the plurality of cell regions; 
a second plating layer (210 in 200c) in an outer periphery of the plurality of cell regions (please see fig. 3 and 4); and 
a third plating layer (210, represented by the rectangle “W” seen  between the cells, seen in fig 3) between the plurality of cell regions, one of the second plating layer and the third plating layer having a same thickness as a thickness of the first plating layer (fig. 4 shows “a” thickness of 220 being the same as “a” thickness of 220 and 200c).  
Regarding claim 21,Hong teaches a  mask of claim 20, wherein the second plating layer and the third plating layer are configured to have the same thickness as the first plating layer in the plurality of cell regions (fig. 4 shows “a” thickness of 220 being the same as “a” thickness of 220 and 200c).  
Regarding claim 22,Hong teaches a  mask of claim 20, wherein one of the second plating layer and the third plating layer is configured to have different widths and to have the same thickness of the first plating layer in the plurality of cell regions (please see fig. 4 which shows different widths but same thicknesses, since all are composed of material 210).  
Regarding claim 23,Hong teaches a  mask of claim 20, wherein the first plating layer, the second plating layer, and the third plating layer are formed of the same material ((fig. 4 shows all portions being the same layer 210).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/           Primary Examiner, Art Unit 2894